
	

114 HR 3717 IH: U.S.–Israel Global Neuroscience Partnership
U.S. House of Representatives
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3717
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2015
			Mr. Fattah introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To provide for the establishment of a grant program to support United States-Israel cooperation for
			 neuroscience-related research and related technological innovation, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the U.S.–Israel Global Neuroscience Partnership Act. 2.Findings (a)FindingsCongress finds the following:
 (1)It is in the highest national security interests of the United States to develop neuroscience-related research and neurotechnology.
 (2)The State of Israel is a steadfast ally of the United States. (3)The four existing bilateral research and development (in this Act referred to as R&D) foundations are successful tools for implementation of diverse programmatic R&D cooperation and include—
 (A)the United States-Israel Binational Industrial Research and Development Foundation; (B)the United States-Israel Binational Science Foundation;
 (C)the United States-Israel Binational Agricultural Research and Development Foundation; and (D)the United States-Israel Science & Technology Foundation.
 (4)Given this proven success, it is in the economic interest of the United States to develop closer research, high-technology and innovation ties with Israel in strategic areas of mutual interest.
 (5)Both governments agreed to reach an umbrella Science & Technology Agreement under which existing R&D and Innovation funding programs can operate jointly on common priorities, in order to intensify, further and deepen the science and technology (in this Act referred to as S&T) and innovation links between the United States and Israel beyond the existing bilateral foundations operations. The United States Department of State is drafting this Agreement. Congress supports this agreement and its implementation through Federal R&D and innovation programs.
 (6)The State of Israel has a centralized mechanism for policy and funding industrial R&D within the Ministry of Economy’s Industrial R&D Administration, known as the Office of the Chief Scientist (in this Act referred to as OCS). The OCS is the State of Israel’s national authority in charge of policy and budgeting of industrial R&D and innovation.
 (7)The U.S.–Israel Joint Economic Development Group, a binational economic dialogue between both governments (in this Act referred to as JEDG) to further enhance cooperation between the United States and Israel, requested the United States-Israel Science & Technology Foundation map and identify mechanisms of research and development in neuroscience and neurotechnology that can support further collaboration between the countries.
 (8)Israeli scientists and engineers are at the forefront of research and development in the field of neuroscience.
 (9)Israel Brain Technologies is a nonprofit organization whose mission is to turn Israel into a global brain technology and research leader by—
 (A)supporting applied brain research; (B)accelerating brain technology development;
 (C)creating and fostering a community around neurotechnology; and (D)attracting key stakeholders to partner and support brain technology in Israel.
 (10)Enhanced cooperation between the United States and Israel for the purpose of research and development of neuroscience that would be in the national interests of both countries.
				(b)Bilateral Industrial R&D and Innovation Programs
 (1)Congress supports the expansion of U.S.–Israel industry driven R&D with Federal and State entities through innovation linkages to promote economic growth and job creation.
 (2)It is in the best interest of the United States to hold a regular dialogue with Israel’s OCS aiming to identify potential synergies and coordinating bilateral cooperation between R&D programs supported by the Federal Government and the Government of Israel detailing pathways to partnership with the OCS, and Israel’s Ministry of Science, Technology, and Space (in this Act referred to as MOST).
				3.Grants for neuroscience-related research
 (a)AuthorityThe Secretary of Health and Human Services, acting through the Director of the National Institutes of Health, in consultation with their government counterparts at OCS and MOST, shall award grants to eligible entities for neuroscience-related research and related technological innovation.
			(b)Application
 (1)Submission of applicationsTo receive a grant under this section, an eligible entity shall submit an application to the Secretary containing such information and assurances as the Secretary, in consultation with the OCS and MOST, may require.
 (2)Selection of eligible entitiesThe Secretary, in consultation with the Directors of the OCS and MOST, may review any application submitted by any eligible entity and select any eligible entity meeting criteria established by the Secretary, in consultation with the Advisory Committee, for a grant under this section.
 (c)Relation to SBIR and STTR programsThe Secretary shall carry out this section through the Small Business Innovation Research (SBIR) and Small Business Technology Transfer (STTR) programs of the National Institutes of Health. (d)Amount of grantThe amount of each grant awarded for a fiscal year under this section shall be determined by the Secretary, in consultation with the OCS and MOST.
 (e)Private fundsThe Secretary may accept contributions of funds from private sources to carry out this Act. (f)ReportNot later than 180 days after receiving a grant under this section, each recipient shall submit a report to the Secretary—
 (1)documenting how the recipient used the grant funds; and (2)evaluating the level of success of each project funded by the grant.
				4.U.S.–Israel neuroscience advisory committee
 (a)EstablishmentThere is established in the National Institutes of Health a U.S.–Israel Neuroscience Advisory Committee.
 (b)DutiesThe Advisory Committee shall advise the Secretary on— (1)criteria for the recipients of grants awarded under section 3(a); and
 (2)the total amount of grant money to be awarded to all grantees selected by the Secretary, in consultation with the OCS and MOST.
				(c)Membership
 (1)CompositionThe Advisory Committee shall be composed of— (A)3 members appointed by the Director of the National Institutes of Health; and
 (B)in addition to the members appointed under subparagraph (A), 3 members who shall be Israeli citizens, appointed by the Director of the National Institutes of Health after consultation with appropriate officials in the Israeli Government.
 (2)Deadline for appointmentsThe initial appointments under paragraph (1) shall be made not later than 60 days after the date of enactment of this Act.
 (3)TermEach member of the Advisory Committee shall be appointed for a term of 4 years. (4)VacanciesA vacancy on the Advisory Committee shall be filled in the manner in which the original appointment was made.
				(5)Basic pay
 (A)CompensationA member of the Advisory Committee shall serve without pay. (B)Travel expensesEach member of the Advisory Committee shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions of subchapter I of chapter 57 of title 5, United States Code.
 (6)QuorumThree members of the Advisory Committee shall constitute a quorum. (7)ChairpersonThe Chairperson of the Advisory Committee shall be designated by the Director of the National Institutes of Health from among the members appointed by the Director at the time of the appointment.
 (8)MeetingsThe Advisory Committee shall meet at least once annually at the call of the Chairperson. (d)TerminationSection 14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Committee.
 5.DefinitionsIn this Act: (1)Advisory committeeThe term Advisory Committee means the U.S.–Israel Neuroscience Advisory Committee established by section 4(a).
 (2)Eligible entityThe term eligible entity means a joint venture that— (A)is comprised of—
 (i)Israeli and United States private business entities; (ii)Israeli academic persons and United States academic persons;
 (iii)one or more Israeli private business entities and one or more United States academic persons; or (iv)one or more United States private business entities and one or more Israeli academic persons;
 (B)carries out an eligible project; and (C)is selected by the Secretary, in consultation with the OCS or MOST, using the criteria established by the Secretary, in consultation with the Advisory Committee.
 (3)Eligible projectThe term eligible project means a project to encourage cooperation between the United States and Israel on neuroscience-related research and related technological innovation.
 (4)Israeli academic personThe term Israeli academic person means— (A)an institution of higher education that is located in Israel;
 (B)a subsidiary or affiliate of such an institution that is located in Israel; or (C)an individual who—
 (i)conducts research for such an institution, subsidiary, or affiliate as an employee or contractor; and
 (ii)resides and works in Israel. (5)SecretaryThe term Secretary means the Secretary of Health and Human Services.
 (6)United States academic personThe term United States academic person means— (A)an institution of higher education that is located in the United States;
 (B)a subsidiary or affiliate of such an institution that is located in the United States; or (C)an individual who—
 (i)conducts research for such an institution, subsidiary, or affiliate as an employee or contractor; and
 (ii)resides and works in the United States. 6.TerminationThe grant program authorized under section 3 and the Advisory Committee shall terminate upon the expiration of the 7-year period which begins on the date of the enactment of this Act.
 7.Authorization of appropriationsThe Secretary is authorized to expend not more than $20,000,000 to carry out this Act for each of fiscal years 2016 through 2022.
		
